                           Case 1:21-cv-02923-RA Document 11 Filed 05/18/21 Page 1 of 2
                                        Simpson Thacher & Bartlett                             LLP
                                                          4 25   LEX INGTON A VENUE
                                                         NEW YORK, NY     10 0 17 - 3 9 54


                                                                  TELEP HONE:
                                                        FACSIMILE:   + 1- 21 2- 4 55- 2 502



Dir ect Di al Num ber                                                                                                         E- mail A ddr es s

+1 - 21 2- 455- 3 24 2                                                                                            jm cl aug hli n@s t bl aw. co m




                 VIA ECF                                                      May 18, 2021


                 Hon. Ronnie Abrams
                 United States District Judge
                 Southern District of New York
                 United States Courthouse
                 40 Foley Square
                 New York, NY 10007-1312

                          Re:      Martin v. Brighthouse Life Insurance Company and
                                   Brighthouse Life Insurance Company of New York,
                                   21-cv-02923-RA

                 Dear Judge Abrams:

                         We represent Defendants Brighthouse Life Insurance Company (“BLIC”) and
                 Brighthouse Life Insurance Company of New York (“BLICNY”) in the above-referenced
                 action. We write to respectfully request (i) a short first extension of the deadline for BLIC’s
                 response to Plaintiff’s Class Action Complaint (ECF No. 1) and (ii) that the Court enter a
                 schedule for motion to dismiss briefing. Plaintiff’s counsel consents to the extension request
                 and jointly requests that the Court enter the proposed briefing schedule.

                        BLIC was served with the Class Action Complaint on May 6, making its response
                 deadline May, 27, 2021. On May 18, 2021, BLICNY agreed to waive service subject to
                 preservation of all defenses or objections to the lawsuit, making its response deadline July
                 19, 2021. BLIC and BLICNY intend to jointly move to dismiss the Class Action Complaint.
                 Accordingly, all parties request the Court approve the following schedule:

                                1. June 29, 2021 – Deadline for BLIC and BLICNY motion to dismiss the Class
                                   Action Complaint

                                2. August 5, 2021 – Deadline for Plaintiff’s opposition

                                3. August 27, 2021 – Deadline for Defendants’ reply




   BEIJING           HONG KONG     HOUSTON     LONDON       LOS ANGELES           PALO ALTO   SÃO PAULO   TOKYO     WASHINGTON, D.C.
        Case 1:21-cv-02923-RA Document 11 Filed 05/18/21 Page 2 of 2
                                                                   Simpson Thacher & Bartlett LLP
May 18, 2021
Hon. Ronnie Abrams
                                               -2-                                May 18, 2021

       We respectfully request this briefing schedule to ensure that both Defendants are on
the same briefing schedule and because the Class Action Complaint seeks to allege multiple
causes of action concerning alleged conduct going back to 1984.

                                                 Respectfully,




                                                 /s/ Joseph M. McLaughlin

                                                 Joseph M. McLaughlin


cc:    All counsel of record (via ECF)




                                Application granted.
                                SO ORDERED.
                                ___________________
                                Ronnie Abrams, U.S.D.J.
                                May 19, 2021
